Citation Nr: 0310398	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disabilities involving the neck, back, knees, left 
ankle, hips, and calf and rectal muscles resulting from a 
fall at a VA medical facility in December 1991.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1946 to June 1949 
and August to November 1949, and a period of active duty for 
training in August 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from 1997 rating decisions by the Roanoke, 
Virginia, Regional Office (RO), which denied benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disabilities 
including the neck, back, knees, left ankle, hips, and calf 
and rectal muscles resulting from a fall at a VA medical 
facility in December 1991.  The Board construes the appellate 
issue as that delineated on the title page of this remand, 
and will proceed accordingly.  In the event appellant wants 
any other issues adjudicated by the RO, he should 
specifically inform the RO of that intention so that it may 
take appropriate action.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).  

In December 2002, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Under 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
for initial consideration or obtain the appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  




REMAND

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim on appeal was filed prior 
to October 1, 1997, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) (Precedent Opinion 
of the VA General Counsel).  Thus, the pre-amendment version 
of § 1151 is applicable in the instant case.

As a result of the Federal Circuit's decision, the appellate 
issue requires appropriate procedural development by the RO, 
including readjudication that considers any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation 
(particularly the report of a March 2003 VA examination that 
was conducted with medical opinion rendered on the § 1151 
benefits appellate issue).

Additionally, it appears that there are other reasons for 
remanding this case.  Although in August 1996, the RO 
requested from the Salem, Virginia, VA Medical Center 
pertinent records relating to the December 1991 fall in 
question and resultant treatment during that time, only a 
one-page treatment record, a one-page x-ray report, and a 
one-page incident report all dated in December 1991 were 
obtained from that Medical Center.  There are no other 
December 1991 Salem, Virginia, VA Medical Center clinical 
records currently associated with the claims folders, and it 
is unclear whether any other such records may be available.  
A request for such will be made.  

Additionally, it appears from the evidentiary record that the 
VA Office of District Counsel, Roanoke, Virginia, and the 
United States Attorney's Office, Western District of 
Virginia, were involved in a Federal Tort Claim Act matter 
brought by appellant in the early 1990's stemming from said 
fall, and they apparently had access to certain of 
appellant's medical records.  Therefore, the RO should 
contact that VA Medical Center, VA Office of District 
Counsel, and United States Attorney's Office and request them 
to submit any additional relevant December 1991 VA clinical 
records that might still be in their possession.  
Additionally, if there is further incident or investigative 
information from the hospital that was developed, that too 
should be obtained.

If any additional, material December 1991 VA clinical records 
are obtained pursuant to this Board remand, then it would 
appear from a procedural standpoint that another medical 
opinion should be rendered that takes into account such 
additional records.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional, relevant VA medical records 
from the Salem, Virginia, VA Medical 
Center, relating to the December 1991 
fall in question and resultant treatment 
during that time, and associate these 
with the claims folders.  The records 
custodian should certify in writing that 
such records provided are all that are 
available.

2.  The RO should contact the VA Office 
of District Counsel, Roanoke, Virginia, 
and the United States Attorney's Office, 
Western District of Virginia, and request 
any additional relevant December 1991 VA 
clinical records that they might still 
possess concerning a Federal Tort Claim 
Act matter brought by appellant in the 
early 1990's stemming from said fall.  
Any records obtained should be associated 
with the claims folders.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folders 
should contain documentation of the 
attempts made.  

3.  Only if additional, material VA 
medical records of the Salem, Virginia, 
VA Medical Center, relating to the 
December 1991 fall in question and 
resultant treatment, are obtained from 
any source, then the same physician who 
conducted said March 2003 VA examination 
or if unavailable, another appropriate 
physician, such as an orthopedist, should 
review the entire claims folders 
(including any additional evidence) and 
(a) render an opinion as to whether or 
not the December 1991 fall/December 1991 
VA treatment resulted in any additional 
disabilities of the neck, back, knees, 
left ankle, hips, or calf and rectal 
muscles and if so, what are the 
additional disabilities; or (b) if any 
said disabilities preexisted that 
December 1991 fall, render an opinion as 
to whether or not any permanent worsening 
of such preexisting disabilities occurred 
as a result of the December 1991 
fall/December 1991 VA treatment (versus 
as a result of the continuance or 
"natural progression" of any 
preexisting disease/disability).  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
reasons for the medical conclusions 
rendered.

4.  Regardless of whether any additional, 
material evidence is obtained, the RO 
should readjudicate the § 1151 benefits 
appellate issue, with consideration of 
pertinent evidence and applicable court 
precedents and statutory and regulatory 
provisions.  All appropriate development 
should be undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified 
at 38 U.S.C.A. § 5100 et. seq. (West 
2002).  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



